Morton, J.
This case comes here on appeal by the defendant from a ruling in the Superior Court allowing the auditor, on motion of the plaintiffs, to take a view, after he had reported to the court that in his opinion a view was necessary to a just decision of the case, and that it should be taken before the evidence was introduced, and also on appeals from rulings denying her motion that the case should be restored to the jury list after it had' been stricken therefrom in consequence of a waiver by the plaintiffs of their claim for a trial by jury, and denying another motion that she should be allowed to file a claim for a jury trial.
We have no doubt of the power of a judge to take a view, and in a proper case to authorize an auditor to do so. Generally cases are to be heard and determined upon the evidence submitted in open court. But where the judge is of opinion that a view will tend to a better understanding and more satisfactory disposition of the case he may in his discretion authorize one to be taken. See Commonwealth v. Chance, 174 Mass. 245; Tully v. Fitchburg Railroad, 134 Mass. 499, 503.
The case was entered in June, 1900, and the plaintiffs duly *228filed a claim for a trial by jury. An auditor was appointed and his report was filed on September 30,1905. On October 4, the plaintiffs filed a waiver of a jury trial. On November 14, apparently just as the case was about to be reached for trial, the defendant filed the two motions referred to above. The grounds on which the judge overruled them do not appear, and nothing is before us except what the record discloses. It is possible that the judge may have been of the opinion that the only satisfactory explanation of the defendant’s conduct in not claiming a jury trial when the action was entered, and in delaying from October 4 to November 14 to file her motions was that she had no in tentian of claiming a jury trial originally, and that her purpose was to delay and obstruct the plaintiffs in the prosecution of their claim. If so, the judge was justified in the exercise of his discretian in denying the motions, and the question which the defendant seeks to raise as to the effect of a withdrawal by the party making it of a claim tó a jury trial on which the other party has relied does not arise. Stevens v. McDonald, 173 Mass. 382. Further it is to be noted that the defendant was defaulted and the case was heard by the judge only on the question of the -assessment of the damages. If the defendant had wished to have 4he damages assessed by a jury it was necessary to make a motian specifically addressed to the assessment of damages after the default. Gallagher v. Silberstein, 182 Mass. 20. Not having done so, she has no just ground of complaint at having her motions denied.

Judgment affirmed.